Title: To Thomas Jefferson from Albert Gallatin, 27 January 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Jany. 27th 1802
          
          I transmitted to you two days ago, under same cover correspondence in case of E. Randolph, and a letter to the Chairman of the Commee. of Ways & Means in relation to certain appropriations with some papers relative thereto. The last is wanted, and neither has been returned
          Respectfully Your obt. Servt.
          
            Albert Gallatin
          
        